DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 5, 6, 8, 10 and 15 are cancelled. 
The Examiner notes that claims 1-4, 7, 9, 11-14 and 16-20 are pending. 

Response to Arguments
Applicant's arguments, filed on 8/17/2022, with respect to the 35 USC § 112 rejections of the claims, have been fully considered and have been withdrawn where persuasive. Further, upon ongoing consideration, new rejections have been made. 
	In response to Applicant's remarks [page 11-12], the Examiner respectfully disagrees with the argument that the language of the amended limitations overcomes the rejections.
Applicant's arguments, filed on 8/17/2022, with respect to the 35 USC § 101 rejections of the claims, have been fully considered but are not persuasive.
	In response to Applicant's remarks [page 12], the Examiner respectfully disagrees with the argument that the “claimed subject matter recites features tied to a machine” and submits that additional elements that invoke computers or other machinery (eg, to receive, store, or transmit data, or simply adding a general purpose computer or computer components) merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception (MPEP § 2106.05(f)(2)). In Applicant’s case, use of a generic computing device is not found to amount to significantly more than the abstract idea as detailed in the 101 rejections. The Examiner maintains and augments the analysis provided in the Office Action 5/18/2022. 
	In response to Applicant's remarks [page 13-14], the Examiner respectfully disagrees with the arguments that the invention is “integrated into a practical implementation” and “[improves the] social infrastructure such as introduction of dedicated driving lanes and lane sections” and submits that the limitations are found to amount to merely indicating a field of use or technological environment in which to apply a judicial exception, they do not amount to significantly more than the exception itself, and the limitations cannot integrate a judicial exception into a practical application (MPEP 2106.05(h)). The Examiner maintains the analysis provided in the Office Action 5/18/2022.
Applicant's arguments, filed on 8/17/2022, with respect to the 35 USC § 103 rejections of the claims, have been fully considered but are not persuasive.
	In response to Applicant's remarks [page 16], the Examiner respectfully disagrees with the arguments against Baird and submits that the amended limitations as currently recited are met as detailed in the rejections below.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “calculate an estimated arrival time of each of the plurality of specific-via- points and an estimated arrival time to the destination”, while the Examiner believes the Applicant’s intended meaning is understood, for clarity and consistency, the Examiner suggests the following: calculate an estimated arrival time of each of the plurality of specific via-points. Claims 18 and 19 recite similar language and are objected to in the same manner. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9, 11-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 18 and 19 are directed to a method and apparatus, which fall into a statutory category of invention. However, the claims are directed to steps to which, under step 2A prong one, amount to no more than mental processes [eg, everyday people plan a route, including stops along the way, taking into account time, needed fuel, prices, etc.], therefore the steps are taken to be abstract ideas. Under step 2A prong two, the limitations are not taken to be integrated into a practical application as the judicial exception does not overcome (1) mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (ie, “applying it” as in a display)(MPEP 2106.5(f)), (2) merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.5(g)), (3) generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Specifically, the steps referencing a “moving body” and a “moving plan”, and the final step of outputting a result is not a “use” or “application” and may simply consist of informing a passenger of the planned route and stops. Further, the additional elements [eg, “input unit”, “communication unit” and “presenting unit”] recited in claim 19 are not sufficient to amount to significantly more than the judicial exception because the claimed components are recited at a high level of generality; and the data collection and providing an output are merely extra solution activity required to obtain and evaluate the data that is required by the abstract idea.
Dependent claims (including the control unit, voice input unit, display unit, voice output unit recited in claim 20) merely further describe the abstract idea and/or recite extra solution activity required to obtain and evaluate the data that is required by the abstract idea, and as such do not provide anything that can be considered as something significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 7, 9, 11-14 and 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “generate the moving plan in a descending order of priorities of the plurality of stop-by place candidates, wherein the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates”, however, no support is found for the limitation. Upon review of Applicant’s published specification, no reference can be found to “the moving plan” being generated “in a descending order of priorities of the plurality of stop-by place candidates”, further, Applicant’s published specification (paragraph [0109]) recites “performing [a] route search in a descending order of priorities of the plurality of stop-by place candidates” [emphasis added by Examiner]; however, “the moving plan” (as claimed) and “the route search” (as recited in the specification) are not the same thing. Claims 18 and 19 recite similar language and are rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7, 9, 11-14 and 16-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. 
Regarding claim 1, the claim recites “generate the moving plan in a descending order of priorities of the plurality of stop-by place candidates, wherein the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates”, however, the limitations are found to be indefinite. Specifically, it is unclear what is meant by the limitation “descending order of priorities of the plurality of stop-by place candidates” (eg, given that there are a plurality of candidates: does “priority” mean whether each candidate is a better option than the previous candidate along the route; or are a number of prioritized options available for each candidate along the route, the options for the candidate in a descending order of priority?). Applicant’s published specification (paragraph [0109]) recites “Route search is performed in a descending order of priority of stop-by place candidates on the basis of priority set in advance for each stop-by place. In route search, the user can purchase commodities at low cost by setting high priority for a stop-by place candidate which sets a high discount rate”, which fails to clarify the limitation. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: generating a route with a plurality of stop-by places, each stop-by place is selected based on priorities. Claims 18 and 19 recite similar language and are rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 11-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baird (Patent No US 9,983,021, hereafter “Baird”).
Regarding claims 1, 18 and 19, Baird discloses: 
an input unit (Baird – fig. 5, item 502; col. 8, lines 50-70, teaches user is able to utilize a client device to access a trip planning service);
a communication unit (Baird – fig. 5, item 502, 504; col. 8, lines 50-70, teaches network for communicating, requires the input unit has a communication unit) configured to:
transmit a moving plan search request to an information processing device (Baird – fig. 5, item 506; col. 10, lines 30-55, “The trip planning service can receive this information”; col. 9, lines 1-15, “the user might access a Web page or similar interface through a browser or other interface on the client device 502, whereby requests are submitted across the network 504 to the trip planning service 506”; col. 14, lines 145-70, “the user can enter waypoints and trip plan information through a trip planning plug-in, and an associated trip planning module or service can submit requests or otherwise interact with the mapping application such that the waypoints are added to the map and/or directions of the mapping application.”), wherein
receive, from a user, a moving plan search request that includes a specific condition, wherein the specific condition is associated with the user (Baird – col. 8, line 50- col. 9, line 15, teaches the user submits requests via a client device; col. 12, lines 55-65, “Upon receiving at least a departure location, an arrival location, and a time of arrival [condition] or departure [moving plan search request], at least one route between the departure [and] destination locations is determined [wherein] the time information [condition] specified by the user [moving plan search request] can be used in determining one or more appropriate routes”; where a time/date of arrival at a destination is a “specific condition”, as defined in Applicant published specification p [0061]); 
receive, from the user, an estimated arrival time to a destination (Baird – col. 5, lines 40-45, “user can also select an option 406 to specify whether or not the user has a preferred date and/or time of arrival at the destination.”; col. 12, lines 55-65, “receiving ... a time of arrival .... the time information specified by the user can be used in determining one or more appropriate routes”), wherein
determine a moving plan based on the received moving plan search request (Baird – “Upon receiving at least a departure location, an arrival location, and a time of arrival or departure, at least one route [moving plan] between the departure [and] destination locations is determined [wherein] the time information specified by the user can be used in determining one or more appropriate routes [moving plan]”; col. 7, lines 50-65, “an example interface display 480 that might be presented to a user after the user inputs information for a trip plan”; col. 8, line 50- col. 9, line 15, teaches the user submits requests via a client device), wherein 
the moving plan includes a plurality of specific via-points, the destination, and a route in which the moving body travels (Baird – fig. 4(d), item 462 [destination], items 1, 2, 3 [plurality of specific via-points; ie, gas stops, restaurants], and item 466 [route]; col 6, lines 45-65, “the basic trip information 462 .... information 464 for each hotel selected .... on a map along the route 466, representing locations where the user will be stopping, visiting, or passing through [the] user also can be presented with one or more options 468 to include additional stops, waypoints, or other such locations along the route.”), the moving plan is associated with a time consumed by the user at each of the plurality of specific via-points (Baird – fig. 8, items 810 & 816; col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”; col. 14, lines 1-25, “For each of these waypoints, the route and direction information [moving plan] can be updated to include these waypoints 814. Further, the departure and arrival times [moving plan] can be updated based on the inclusion of the waypoints 816, including the dwell times and additional driving time for each waypoint”), and the plurality of specific via-points includes a plurality of stop-by places between a departure place and the destination (Baird – fig. 4(d), item 462 [departure location & destination], items 1, 2, 3 [plurality of specific via-points which are the same as stop-by-places]; ie, gas stops, restaurants], and item 466 [route]; col 6, lines 45-65, “the basic trip information 462 .... information 464 for each hotel selected .... on a map along the route 466, representing locations where the user will be stopping, visiting, or passing through [the] user also can be presented with one or more options 468 to include additional stops, waypoints, or other such locations along the route.”, the Examiner notes that per Applicant’s 11/2/2022 submitted definitions, the plurality of specific via-points inherently includes a plurality of stop-by places); 
determine a plurality of stop-by place candidates from the plurality of specific via-points based on the determined moving plan (Baird – fig. 4(e), shows explicit restaurants and gas station stops, with timing information; col. 13, lines 25-70, “A user might want to add one or more stops, locations, or other waypoints along the route ... with the request specifying at least one aspect to be used in determining an appropriate waypoint [the] one or more waypoints having or substantially matching the at least one aspect can be determined 806, and information for at least one of these waypoints can be presented to the user [and] can be enabled to select [determine stop-by place candidates] one or more of the determined waypoints 808, such as by clicking on a link, pressing on an icon associated with the waypoint, or performing another such action”);
generate the moving plan [based on] priorities of the plurality of stop-by place candidates (Baird – fig. 4(e), item 496; col. 7, lines 1-20, “The restaurant recommendations might be provided using ... user can specify criteria [priorities]”, reference related 112(b)), wherein the priorities of the plurality of stop-by place candidates are based on discount rates of the plurality of stop-by place candidates (Baird – fig. 4(e), item 496; col. 8, lines 25-55, teaches stop-by place candidates being selected based on advertisements which offer discounts [discount rates]); and 
calculate an estimated arrival time of each of the plurality of specific-via- points and an estimated arrival time to the destination (Baird – fig. 4(e), item 484, shows arrival times for each stop; col. 7, lines 55-70, “the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening”); 
compare the estimated arrival time of the destination with the destination arrival time input from the user (Baird – col. 5, lines 1-20, “The information for the restaurant stop then can be used to update the trip plan”, where “updating the trip plan” requires comparing the destination arrival time input from the user to the estimated arrival time of the destination); 
determine whether the estimated arrival time is later than the destination arrival time (Baird – col. 5, lines 1-20, “The information for the restaurant stop then can be used to update the trip plan”, where “updating the trip plan” requires comparing the destination arrival time input from the user to the estimated arrival time of the destination and a comparison inherently yields either that the times are equal or one is greater-than or less-than the other. As claimed, one of ordinary skill in the art would recognize the limitation as simply a test to determine whether the two times are equal or different, and resultantly, whether the plan requires updating. Therefore, absent a showing of unexpected results or criticality regarding the estimated arrival time being later than the destination arrival time, one of ordinary skill in the art would expect the same result from Baird as the claimed configuration; further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that Baird’s method is the equivalent of the claimed method);
generate response information based on the determination, wherein the response information includes information associated with a new moving plan (Baird – col. 5, lines 1-20, “The information for the restaurant stop then can be used to update the trip plan [new moving plan]”); and 
output the new moving plan and the plurality of stop-by place candidates to the user (Baird – fig. 3(d), shows new plan; col. 5, lines 1-20, “The information for the restaurant stop then can be used to update the trip plan [new moving plan]”).
Regarding claim 2, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the specific condition includes one of a moving purpose, a preference of the user, a gender of the user, an age of the user, a number of persons associated with the user, a time zone associated with the user, the destination, a budget associated with the user, or an arrival date and a time to the destination of the user (Baird – col. 4, lines 50-70, teaches route is effected by “user preferences”; col. 5, lines 35-60, teaches user can specify date and time preferences).
Regarding claim 3, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the moving plan further includes a date and a time on which the moving body travels (Baird – col. 5, lines 35-60, teaches user can specify date and time preferences).
Regarding claim 4, Baird discloses all of the limitations on which this claim depends, further, Baird discloses determine stop-by information related to a travelling history of the moving body (Baird – col. 5, lines 55-70), and update the stop-by place candidates based on the determined stop-by information (Baird – col. 15, lines 30-55, teaches using historic user info [ie, bathroom breaks] to suggest waypoints], requires that the stopping info was updated for past routes).
Regarding claim 7, Baird discloses all of the limitations on which this claim depends, further, Baird discloses display, the moving plan and the plurality of stop-by place candidates, and the plurality of stop-by place candidates is displayed as a plurality of positions as in a stop-by order of the plurality of specific via-points and the destination (Baird – fig. 4c; col. 6, lines 10-35, “interface page 440 is generated for the user, as illustrated in FIG. 4(c), that suggests hotels based on where the user will be each day at around 7:00 p.m. according to the trip plan.”, fig. 4e; col. 7, line 50 – col. 8, line 10, “interface provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way”).
Regarding claim 9, Baird discloses all of the limitations on which this claim depends, further, Baird discloses output a reason to recommend each of the plurality of stop-by place candidates for the user (Baird – col. 6, lines 1-10, “the interface indicates that the current trip plan will cover three nights [reason], and prompts the user 424 for at least one approach to be used in suggesting hotels.”).
Regarding claim 11, Baird discloses all of the limitations on which this claim depends, further, Baird discloses control display of the moving plan and the stop-by place candidates (Baird – fig. 3c; col. 9, lines 45-70, “The trip planning service can cause this information to be displayed to the user”), wherein the display of the moving plan is controlled based on an estimated arrival time of each of the plurality of specific via-points and the destination (Baird – fig. 4e, shows arrival time at each waypoint), and the display of the moving plan is controlled to display the plurality of specific via-points and the destination in time series (Baird – fig. 4e, fig. 6a); and display the time consumed by the user at each of the plurality of specific via-points (Baird – col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”).
Regarding claim 12, Baird discloses all of the limitations on which this claim depends, further, Baird discloses perform moving plan search to determine the moving plan, wherein the moving plan search is performed based on a time consumed by the user at each of the plurality of stop-by place candidates (Baird – col. 14, lines 1-45, teaches the route and direction information can be updated to include these waypoints, as well as, the departure and arrival times can be updated based on the inclusion of the waypoints 816, including the dwell times and additional driving time for each waypoint and the user can access the trip plan during the trip to monitor [output] the progress of the user according to the trip plan; col. 13, lines 25-70, “a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location”).
Regarding claim 13, Baird discloses all of the limitations on which this claim depends, further, Baird discloses determine the moving plan that is associated with a specific facility for a specific moving distance (Baird – col. 6, line 60 – col. 7, line 20, teaches users can specify facilities or let the system select random facilities; col. 15, lines 30-55, teaches predetermined length between stops, “traveler typically stops for a restroom break every hour based on historical information, then the trip plan can add in restroom breaks as appropriate”).
Regarding claim 14, Baird discloses all of the limitations on which this claim depends, further, Baird discloses determine the moving plan based on a consideration of a congestion state of each of the plurality of stop-by place candidates (Baird – abstract, teaches the user can get recommendations for hotels, restaurants, points of interest, and other such locations; col. 9 , lines 15-45, teaches a trip planning application or service might contact a third party service, such as a traffic and/or construction information service 510, which might store current and/or future construction and/or traffic information in one or more data stores 512. The trip planning service 506 can use the construction and/or traffic information to assist in performing tasks such as selecting the best route(s)”).
Regarding claim 16, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the moving plan search request includes service information associated with the user, the plurality of stop-by place candidates includes a stop-by place of the plurality of stop-by places, and the stop-by place is associated with the service information (Baird – col. 15, lines 10-30, teaches suggesting deals for places along the route based on the user’s interests).
Regarding claim 17, Baird discloses all of the limitations on which this claim depends, further, Baird discloses store the moving plan in a reusable manner, and enable the user to use the stored moving plan (Baird – col. 10, lines 1-30, teaches planning the trip on one device and accessing the trip from a different device). 
Regarding claim 20, Baird discloses all of the limitations on which this claim depends, further, Baird discloses the input unit includes a voice input unit (Baird – col. 12, lines 15-35, “such a device might not include any buttons at all and might be controlled only through a combination of visual (e.g., gesture) and audio (e.g., spoken) commands such that a user can control the device without having to be in contact with the device”; col. 16, lines 45-65, “at least one input device”), the information presenting unit includes one of a display unit or a voice output unit (Baird – col. 16, lines 45-65, “at least one output device (e.g., a display device, printer, or speaker)”), and the control unit is configured to cause the input unit and the information presenting unit (Baird – col. 11, lines 35-55, teaches at least one central processor for executing instructions of the invention) to: select a stop-by place candidate from the plurality of stop-by place candidates (Baird – Abstract, “Upon selecting a waypoint, the amount of time the user will be at that waypoint and the additional driving time are used to adjust one or more other times of the trip, such as the starting or departure times, or times of other waypoints”; col. 9, lines 45-70, “The trip planning service might contact the reservations service 506 across the network 504 to determine, from a reservation data store 516 or other such location, which restaurants in town have availability [stop-by place candidates] for the appropriate number of diners at the approximate time of arrival ... The trip planning service can cause this information to be displayed to the user ... whereby a user can select a restaurant at which to make a reservation”); and change one of the selected stop-by place candidate or the moving plan (Baird – Abstract, “Upon selecting a waypoint, the amount of time the user will be at that waypoint and the additional driving time are used to adjust one or more other times of the trip, such as the starting or departure times, or times of other waypoints”; col. 5, lines 1-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA E PETERS/Primary Examiner, Art Unit 2857